DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 9/14/2021 in which claims 1 , 4, 6, 8-9, 12, 16-17, and 19 have been amended, claims 3, 11, and 14, have been canceled, and new claim 24 has been added.  Thus, the claims 1-2, 4-10, 12-13, and 15-24 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/14/2021 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-2, 4-10, 12-13, and 15-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of determining a cost estimate for each of the plurality of damage elements in response to a notice of loss (claim processing) associated with a vehicle without significantly more. 
For 101 analysis, Examiner has identified claim 1 as the claim that represents the claimed invention presented in independent claims 1, 9, and 17.
Step 1: YES).
The claim 1 recites a series of steps, e.g., receiving, at an enhanced claims processing server, a notice of loss associated with a vehicle; receiving, at the enhanced claims processing server and from a depth sensor, three-dimensional depth information corresponding to one or more dents to a surface of the vehicle; determining, by the enhanced claims processing server and based on the three-dimensional information, damage information comprising at least one of: a size for each of a plurality of damage elements, a shape for each of the plurality of damage elements, a location for each of the plurality of damage elements, a severity for each of the plurality of damage elements, and a visual representation for each of the plurality of damage elements; transmitting, by the enhanced claims processing server, the three-dimensional depth information and the damage information to a damage estimate processing server; determining, by the damage estimate processing server and based on the three-dimensional depth information and the damage information whether the three-dimensional depth information corresponds to at least one of a pre-existing dent and a hail damage dent; flagging, by the damage estimate processing server, the damage information that corresponds to the pre-existing dent based upon the damage estimate processing server not matching the three-dimensional depth information that corresponds to the pre-existing dent; responsive to determining that damage information corresponds to the hail damage and that damage information is not flagged, performing damage estimate operations comprising; matching, by the damage estimate processing server, a subset of the plurality of damage elements with one or more damage profiled records, the damage profile records stored in a database and corresponding to expected cost information, wherein matching the subset of the plurality of damage elements with one or more damage profile records is based on a difference between the subset of the plurality of damage elements and the one or more damage profile records being within a predetermined threshold; determining, by the damage estimate processing server and the enhanced claims processing server, a damage estimate for each of the plurality of damaged elements; generating, by the enhanced claims processing server, and based on the damage estimate, a line-item cost estimate associated with the vehicle; and transmitting, by the enhanced claims processing server, the line-item cost estimate to a repair center.  These limitations (with the exception of italicized limitations), under their broadest reasonable interpretation, describe the abstract idea of determining a cost estimate for each of the plurality of damage elements in response to a notice of loss (claim processing) associated with a vehicle which may correspond to Certain Methods of Organizing Human Activity as these limitations relate to commercial or legal interactions (processing an insurance claim).  The enhanced claims processing server, a depth sensor, a database, and a damage estimate processing server limitations do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 1 recites an abstract idea (Step 2A-Prong 1: YES).  
This judicial exception is not integrated into a practical application because the additional limitations of an enhanced claims processing server, a depth sensor, and a damage estimate processing server result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of enhanced claims processing server, a depth sensor, a database, and a damage estimate processing server are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computing device.  The presence of a generic computing device does nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitations (with the exception of italicized limitations) receiving, at an enhanced claims processing server, a notice of loss associated with a vehicle; receiving, at the enhanced claims processing server and from a depth sensor, three-dimensional depth information corresponding to one or more dents to a surface of the vehicle; transmitting, by the enhanced claims processing server, the hail damage information to a damage estimate processing server; receiving, at the enhanced claims processing server, a damage estimate for each of the plurality of hail damaged elements; and transmitting, by the enhanced claims processing server, the line-item cost estimate to a repair center amounts to mere data gathering, which is a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 1 is directed to an abstract idea (Step 2A-Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of an enhanced claims processing server, a depth sensor, and a damage estimate processing server are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements (MPEP 2106.05(f)).  The limitations, which have been identified as insignificant extra-solution activity in Step 2A, should be re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, and conventional activity in the field.  The specification describes the additional limitations of enhanced claims processing server, a depth sensor, a database, and a damage estimate processing server to be general purpose computer devices which are performing their generic computer functions of collecting and transmitting data which is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (MPEP 2106.05(d)(II)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 1 is not patent eligible.
Similar arguments can be extended to other independent claims 9 and 17.  In addition, the claim 9 also recites a damage information data store as an additional limitation, which does not restrict the claim from reciting an abstract idea.  The damage information data store limitation is also recited at a high level of generality and it does not transform the underlying abstract idea into a practical application under Step 2A-Prong Two or amounts to add significantly more under Step 2B.  Thus, the claims 9 and 17 are rejected on similar grounds as claim 1.  
Dependent claims 2, 4-8, 10, 12-13, 15-16, and 18-24 further define the abstract idea that is present in their respective independent claims 1, 9, and 17 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reasons presented above.  Dependent claims 21-24 also recite the depth sensor comprises a laser sensor, and wherein the visual representation comprises a three-dimensional image captured by the laser sensor.  The laser sensor is recited at a high level of generality and is performing its routine, well-understood, and conventional function of capturing a three-dimensional image, which does not amount to add significantly more.  Moreover, the laser sensor limitations do not result in technical/technology improvement and hence do not integrate the abstract idea into a practical application.  The remaining dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2, 4-8, 10, 12-13, 15-16, and 18-24 are directed to an abstract idea.  Thus, the claims 1-2, 4-10, 12-13, and 15-24 are not patent-eligible.
Response to Arguments
Examiner has withdrawn Double Patenting rejection of claims 1-2, 4-10, 12-13, and 15-23 in view of the Terminal Disclaimer filed by the Applicant on August 16, 2021.
Applicant's arguments filed dated 9/14/2021 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1-2, 4-10, 12-13, and 15-23 under 35 U.S.C. 101, Applicant states that the claim cannot recite a judicial exception.
Examiner respectfully disagrees and notes that the claim clearly recites an abstract idea of determining a cost estimate for each of the plurality of damage elements in response to a notice of loss (claim processing) associated with a vehicle and is supported by various claim limitations.  Under Step 2A, Prong One, Examiner considered each and every claim limitations to determine if the claim recites an abstract idea.  In this case, the limitations, e.g., receiving a notice of loss associated with a vehicle, receiving three-dimensional depth information, determining a size, shape, and a location, severity, and  a visual representation for each of the plurality of damage elements, transmitting depth and damage information, determining a cost for each of the plurality of damage elements by flagging/matching steps and receiving, generating and transmitting the line-item cost estimate to a repair center support the underlying abstract idea and the additional limitations of an enhanced claims processing server, a depth sensor, and a damage estimate processing server do not restrict the claim from reciting an abstract idea.  Thus, the claim recites an abstract idea.
Applicant also states that the recitations of amended claim 1 integrate a practical application, which makes the claim subject matter eligible.  
Examiner has considered each and every argument which relates to practical application and does not find the arguments persuasive.  Examiner notes that the improvement has to be technical in nature in order for the claim to integrate the abstract idea into a practical application.  In this case, it appears from the specification and Applicant’s arguments that the improvement is to an abstract idea when the abstract idea is implemented using additional limitations of an enhanced claims processing server, a depth sensor, and a damage estimate processing server.  This is supported by the paragraph [0098] of the specification, e.g., the line-item cost estimate may identify prior damage based on pre-existing damage elements flagged by the damage estimate processing server.  For example, the line-item cost estimate may indicate that a dent was not caused by hail and should not be repaired.  The specification in paragraph [0095] states determining an expected cost for the damage elements based on a cost estimate for the database entry.  Applicant asserts that the amended claims recite a technical solution to the technical problem of generating accurate repair estimates.  Generating accurate repair estimates is an abstract concept and the use of technology simply facilities generating accurate repair estimates.  If the accuracy result from utilizing technology, then this improvement is nothing more than an improvement to abstract concept and not to technology.  The technology limitations are simply present as a tool to apply the abstract idea and there is no improvement to technology as a result of implementing the abstract concept.  Thus, these arguments are not persuasive.
With respect to Applicant’s arguments regarding Step 2B, the Office Action identifies the limitations, which are well-understood, routine, and conventional and supported the statement with court decision and specification.  Applicant makes a conclusory statement that features of the amended claim are not well-understood, routine, or conventional.  Applicant did not even identify which claim limitations/features are not well-understood, routine, or conventional.  Thus, these arguments are not persuasive.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693